Citation Nr: 1456081	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed in response to the denial of a claim for service connection for the cause of the Veteran's death and claim for Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran had active duty service from June 1971 to June 1974.  He passed away on December 22, 1997; the appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for the cause of the Veteran's death and an April 2000 RO decision that denied DIC.

The Board notes that it reviewed the files contained on the electronic "Virtual VA" claims processing system as well as the evidence contained in the physical claims file.

The Board also notes that the appellant raised the issue of whether there is clear and unmistakable error in the prior denials of her claim for service connection for cause of the Veteran's death and entitlement to DIC.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In March and April 2000 the RO denied the appellant's claim for service connection for the cause of the Veteran's death and entitlement to DIC benefits.  By correspondence dated April 21, 2000, the appellant was notified of this decision and of her appellate rights as contained in an enclosure of VA Form 4107. 

2.  The first evidence of record to indicate any disagreement on behalf of the appellant with the denial of these claims was received in July 2010, more than 10 year after she was provided notice of the decisions. 


CONCLUSION OF LAW

The appellant failed to submit a timely NOD with the March and April 2000 decisions as to the issue of entitlement to service connection for cause of the Veteran's death and entitlement to DIC.  38 U.S.C.A. §§ 5107(a), 7105(b) (1) (West 2014); 38 C.F.R. § 20.302(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that the VCAA is not applicable to the appellant's claim regarding the timeliness of the NOD.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The facts regarding this claim are not in substantial dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to this issue on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome, and no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

 II. Timeliness of NOD

Governing Law and Regulations

Appellate review of an RO decision is initiated by the filing of a timely NOD and completed by a Substantive Appeal after a statement of the case is furnished.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2013).

An NOD must be in writing and filed by the appellant or a representative within one year from the date of mailing of notice of the result of initial review or determination.  See 38 U.S.C.A. § 7105(b) (1), (2) (West 2014); 38 C.F.R. § 20.302(a) (2013).  If an NOD is not filed within the one year time period, the RO decision becomes final.  See 38 U.S.C.A. § 7105(c) (West 2014).

An NOD is a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  If the agency of original jurisdiction gave notice of adjudicative determinations on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to one of the disabilities, the NOD must make that clear.  See 38 C.F.R. § 20.201 (2013).

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a NOD and a formal appeal.  See 38 U.S.C.A. § 7105 (West 2014); see also Roy v. Brown, 5 Vet. App. 554 (1993).

If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d) (5), 7108 (West 2014); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction).

As noted by the United States Court of Appeals for the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

In Marsh v. West, supra, the Court held that the Board must assess its jurisdiction prior to addressing the merits of a claim.  The Court further held, however, that it could be prejudicial to the appellant for the Board to address jurisdictional questions in the first instance without affording an appellant the right to present argument and evidence on those questions.

In this case, the appellant has been amply informed of the necessity of filing a NOD.  The Board observes that the appellant was informed of her right to appeal the RO's decisions in a VA Form 4107 ("Your Rights to Appeal Our Decision"), which was mailed to her in April 2000.  

Thus, the Board finds that the appellant was provided clear and ample notice of the need for filing a timely NOD and was provided an opportunity to present evidence and argument regarding her failure to submit a timely NOD.

Analysis

Although cognizant of the fact that it must liberally construe statements from claimants, (see EF v. Derwinski, 1 Vet. App. 324, 326 (1991)), for reasons stated in greater detail below the Board finds that the appellant's July 2010 NOD was correctly interpreted by the RO as being untimely.  

In the absence of a duly perfected appeal, the Board lacks jurisdiction to consider the appellant's claim and it must be dismissed.

In March 2000 the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In April 2000 the RO denied the appellant's claim for DIC.  By the letter dated April 21, 2000, she was notified of this decision and of her appellate rights.  In July 2010 the RO received a letter dated October 2009 that she submitted disagreeing with the denial of her claims.  The Board also notes that she filed an NOD in response to her claim for pension in October 2009, but it does not also appear to encompass the claim of entitlement to service connection for cause of the Veteran's death and DIC.  



The filing of the July 2010 statement exceeded the one-year period following notification of the March and April 2000 decisions.  See 38 U.S.C.A. § 7105(b) (1), (2) (West 2014); 38 C.F.R. § 20.302(a) (2013).  The Board notes that the appellant does not argue that she submitted an earlier NOD. 

The Board has thoroughly reviewed the record and finds that there is no other document which could be interpreted as a timely NOD as to the issue of entitlement to service connection for cause of the Veteran's death and DIC.  As discussed above, a NOD must specifically express dissatisfaction or disagreement with a particular adjudicative determination and a desire to contest the result, and, here, there is simply no evidence in the claims file to show she filed a NOD earlier than the statement received in July 2010.  See 38 C.F.R. § 20.201 (2013).

In sum, for the reasons and bases expressed above, the Board finds that a timely NOD was not received as to the denial of entitlement to service connection for cause of the Veteran's death and DIC. 

If there is a failure to comply with the law or regulations, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105, 7108 (West 2014); see Rowell v. Principi, 4 Vet. App. 9 (1993).  

As the appellant did not timely file a NOD with respect to the March and April 2000 decisions as to the denial of entitlement to service connection for cause of the Veteran's death and DIC, the Board lacks jurisdiction to adjudicate the issues on the merits.  Her appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.302 (2013).
ORDER

The appeal of the March and April 2000 decisions as to the denial of entitlement to service connection for cause of the Veteran's death and DIC is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


